DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed December 06, 2021 have been fully considered but they are not persuasive.  
Regarding Araya, Applicant argues, on page 9 of the latest Amendment, 

    PNG
    media_image1.png
    117
    719
    media_image1.png
    Greyscale

After rereading Araya, the Examiner acknowledges that Applicant is correct that Araya does not disclose storing information that specifies a relation between the internal resistance value and temperatures of the gas sensor. Nevertheless, the rejections are sound as this relation is disclosed in the base reference, Yamashita.  As stated in the Advisory Action,

    PNG
    media_image2.png
    298
    1544
    media_image2.png
    Greyscale
 
Regarding Yamashita, Applicant argues, on page 10 of the latest Amendment, 

    PNG
    media_image3.png
    290
    714
    media_image3.png
    Greyscale


	However, as best understood by the Examiner this modification of the relation is merely linearization of the relation.  The relation in Yamashita between sensor resistance and temperature is illustrated by the Figure 5 graph shown below

    PNG
    media_image4.png
    606
    768
    media_image4.png
    Greyscale

Applicant’s illustration of the relation between sensor resistance and temperature is illustrated by the Figure 5 graph shown below

    PNG
    media_image5.png
    445
    636
    media_image5.png
    Greyscale

Applicant’s originally filed specification page 28 explains that this line results from a form of the Arrhenius equation:

    PNG
    media_image6.png
    234
    692
    media_image6.png
    Greyscale

As shown below, the Arrhenius equation when plotted as resistance versus temperature rather than Ln (resistance) versus (1/T) would be expected to appear as in Yamashita Figure 5:


    PNG
    media_image7.png
    588
    806
    media_image7.png
    Greyscale

Excerpted from Wolframs Demonstrations Project – Arrhenius Equations for Reaction Rate and Viscosity (hereafter “Wolframs Demonstrations Project”).

Linearization of a logarithmic mathematical relationship is not inventive. 

For the reasons set forth above Applicant’s arguments are not persuasive.




Status of the Rejections pending since the Advisory 
Mailed on November 19, 2021


All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten in light of Applicant’s latest Amendment. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite in claims 1-5 and independent claim 10, 
    PNG
    media_image8.png
    159
    665
    media_image8.png
    Greyscale

; in independent claim 6

    PNG
    media_image9.png
    154
    680
    media_image9.png
    Greyscale
; in independent claim 7

    PNG
    media_image10.png
    263
    728
    media_image10.png
    Greyscale

; in independent claim 8

    PNG
    media_image11.png
    306
    688
    media_image11.png
    Greyscale



which specifies a relation . . . .” [italicizing by the Examiner]).  In independent claim 8 the abstract idea is also not even tied to a generic computer, but is abstract intended use of the abstract idea (“. . . . information code . . . . allows setting a relation expression . . . .”)  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed in the rejections under 35 U.S.C. 103 below the claimed temperature control apparatus, temperature control method, gas sensor, method of manufacturing a gas sensor, and temperature control system for a gas sensor are all largely otherwise routine and conventional as
Disclosed, for example, below by Yamashita, with Yamashita just lacking an information code for stored data relationships and information (Yamashita uses computer memory), which is obvious over Araya.





Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) It is not clear what the following limitation in claims 1 and 10 means

    PNG
    media_image12.png
    163
    674
    media_image12.png
    Greyscale

	As best understood by the Examiner this function of the processor to set the relational expression as claimed is just linearization of the sensor temperature vrersus internal resistance relationship so that when plotted the relation will form a line as in Applicant’s Figure 5.  Applicant is asked to clarify what is the scope of “set the relational 

b) It is not clear what the following limitation in claim 6 means “a relational expression setting step of setting a relational expression based on the relation between the temperature and internal resistance of the detection element section specified by the inherent characteristic information read in the reading step…”  As best understood by the Examiner this step is just linearization of the sensor temperature versus internal resistance relationship so that when plotted the relation will form a line as in Applicant’s Figure 5.  Applicant is asked to clarify what is the scope of this “setting” step and provide an example of such setting the relational expression if it is not linearization. 
  

c) It is not clear what the following limitation in claim 7 means “wherein the gas sensor has an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which specifies a relation between a temperature and an internal resistance of the detection element section and allows setting a relational expression based on the relation between the temperature and the internal resistance of the detection element section.”  As best understood by the Examiner this property of the inherent characteristic recorded information is just the ability of this information about the sensor temperature versus internal resistance relationship to be linearized so that when plotted the relation will form a line as in Applicant’s Figure 5.  

d) It is not clear what the following limitation in claim 8 means “. . . ., the inherent  characteristic information  . . . . allows setting a relational expression based on the relation between the temperature and the internal resistance of the detection element section.”  As best understood by the Examiner this property of the inherent characteristic  information is just the ability of this information about the sensor temperature versus internal resistance relationship to be linearized so that when plotted the relation will form a line as in Applicant’s Figure 5.  How does the inherent characteristic information further structurally limit the gas sensor made by the claimed manufacturing method? 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US 5,852,228 (hereafter “Yamashita”) in view of Araya et al. 
US 2007/0187240 A1 (hereafter “Araya”) in view of Wolframs Demonstration Project and John Horwat, AP Physics 1 Online – Graph Linearization (hereafter “Horwat”).

32; col. 4:27) and a heater (33;col. 4:28) for heating the detection element section (Figure 2), the detection element section including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 
(Figure 2 and col. 4:35-40),
wherein the temperature control apparatus comprises: 
a memory configured to store a relational expression which represents a relation between the temperature and internal resistance of the detection element section (for this see Figure 2, noting therein element 48b, “MEM.” col. 6:29-33; Figure 5 and 
col. 7:11-14); 
a processor configured to detect the internal resistance between the pair of electrodes (for this processor see Figure 2, noting therein element 48a, “CPU”; 
col. 6:29-33; col. 7:38-39 and col. 8:17), and control energization of the heater based on the relational expression and the internal resistance detected by the processor (this energization control is implied by col. 8:3-24).
	Yamashita, though, does not disclose “wherein the gas sensor has an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which specifies a relation between a temperature and an internal resistance of the detection element section and allows setting a relation between a change in temperature of the detection element section and a change in the internal resistance of the detection element section between the pair of electrodes, . . .”

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code as taught by Araya for the gas sensor of Yamashita because as taught by Araya 
	
    PNG
    media_image13.png
    171
    449
    media_image13.png
    Greyscale


          
    PNG
    media_image14.png
    266
    468
    media_image14.png
    Greyscale


	As for the information code allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to 
		
    PNG
    media_image15.png
    123
    467
    media_image15.png
    Greyscale

That is, Arya discloses that resistance information about the sensor may be stored in the information code.  
	Yamashita as modified by Araya, though, does not appear to have the processor be configured to “set the relational expression based on the relation between the temperature and the internal resistance of the detection element section specified by the inherent characteristic information…”  As best understood by the Examiner this function of the processor is to transform the inherent characteristic information of the relation between sensor internal resistance and temperature, which would appear as in Yamashita Figure 5, into a relation expression  that when plotted would appear as in Applicant’s Figure 5; that is, linearize the inherent characteristic information, which as acknowledged by Applicant conforms to the Arrhenius equation (see originally filed specification paragraph [0101], which is on page 28.  Note that the Examiner is only turning to Applicant’s specification to show a property of the inherent characteristic information.).     
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor be configured to “set the relational expression based on the relation between the temperature and the internal 

    PNG
    media_image16.png
    185
    468
    media_image16.png
    Greyscale

(see Horwat), and (2)
as shown Wolframs Demonstration Project it is known in particular to linearize inherent characteristic information that obeys the Arrhenius equation so that different views of the data may be obtained:

    PNG
    media_image17.png
    406
    667
    media_image17.png
    Greyscale



 
	   
Addressing claim 2, as for the claimed information code reader note the following in Araya

    PNG
    media_image18.png
    185
    404
    media_image18.png
    Greyscale

As for the processor being further configured to obtain a target resistance based on the inherent characteristic information read by the information code reader, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to further provide programing for such a task to the processer so that heater control duty cycle as disclosed by Yamashita can be calculated (see again Yamashita col. 8:3-24).



Addressing claim 3, as for the memory further configured as claimed, as best understood by the Examiner, this could simply be having the computer memory of Yamashita storing the measured internal resistance of the detection element section.  48b) as it is needed by  the CPU 48a, which uses measured internal resistance to calculate the heater control duty cycle (see again Yamashita col. 8:3-24).     
As for having the memory further configured to obtain a target resistance based on the inherent characteristic information read by the reader, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to so configure the memory so that heater control duty cycle as disclosed by Yamashita can be calculated (see again Yamashita col. 8:3-24).


Addressing claim 5, for the additional limitations of this claim consider Yamashita Figure 6, which shows a plot of internal resistance of the detection element section versus temperature of the detection element section. One of ordinary skill in the art at the time of the effective filing date of the application would recognize that the curved line in the plot is the result of best-fitting a line to a number of measurement data points.  Any two such data points is being construed by the Examiner a claimed first correspondence information and a second correspondence information.   


Addressing claim 6, Yamashita discloses a temperature control method for controlling temperature of a gas sensor (see the Abstract) including a detection element section (32; col. 4:27) and a heater (33;col. 4:28) for heating the detection element 34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 
(Figure 2 and col. 4:35-40),
wherein the temperature control method comprises: 
a relational expression setting step of setting a relational expression which represents a relation between the temperature and internal resistance of the detection element section (this relational expression storage section is implied by Figure 5 and col. 7:11-14); 
a control step of detecting the internal resistance of the detection element section using an processor and controlling energization of the heater using an energization control section based on the relational expression and the internal resistance detected by the processor (for this processor see Figure 2, noting therein element 48a, “CPU”; col. 6:29-33; and col. 8:3-24 together with col. 7:38-39 and col. 8:17); and 
	Yamashita, though, does not disclose “wherein the gas sensor has an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and specifies a relation between a temperature and an internal resistance of the detection element section and which allows setting a relation between a change in temperature of the detection element section and a change in the internal resistance of the detection element section between the pair of electrodes, . . .” and so also does not disclose “a reading step of reading the inherent characteristic information recorded in the information code using an information reader; . . . .[italicizing by the Examiner]”
24) for reading the information code .  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015],  [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and information code reader as taught by Araya for the gas sensor of Yamashita because as taught by Araya 
	
    PNG
    media_image13.png
    171
    449
    media_image13.png
    Greyscale


          
    PNG
    media_image14.png
    266
    468
    media_image14.png
    Greyscale



		
    PNG
    media_image15.png
    123
    467
    media_image15.png
    Greyscale

That is, Arya discloses that resistance information about the sensor may be stored in the information code.  


As for the claimed reading step note the following in Araya

    PNG
    media_image18.png
    185
    404
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    151
    372
    media_image19.png
    Greyscale


As for “a relational expression setting step of setting a relational expression based on the relation between the temperature and internal resistance of the detection element section specified by the inherent characteristic information read in the reading step”, the Examiner will note again that Yamashita does disclose a relational expression setting step of setting a relational expression which represents a relation between the temperature and internal resistance of the detection element section (this relational expression storage section is implied by Figure 5 and col. 7:11-14).  As best understood by the Examiner this step transforms the inherent characteristic information of the relation between sensor internal resistance and temperature, which would appear as in Yamashita Figure 5, into a relation expression  that when plotted would appear as in Applicant’s Figure 5; that is, linearize the inherent characteristic information, which as acknowledged by Applicant conforms to the Arrhenius equation (see originally filed specification paragraph [0101], which is on page 28.  Note that the Examiner is only turning to Applicant’s specification to show a property of the inherent characteristic information.).     
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the relation expression setting step


    PNG
    media_image16.png
    185
    468
    media_image16.png
    Greyscale

(see Horwat), and (2)
as shown Wolframs Demonstration Project it is known in particular to linearize inherent characteristic information that obeys the Arrhenius equation so that different views of the data may be obtained :

    PNG
    media_image17.png
    406
    667
    media_image17.png
    Greyscale

 

  
Addressing claim 7, Yamashita discloses a gas sensor (see the Abstract) comprising:
 a detection element section (32; col. 4:27) including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 
(Figure 2 and col. 4:35-40); and 
a heater (33; col. 4:28) for heating the detection element section (Figure 2); 
a memory for storing a relational expression which represents a relation between the temperature and internal resistance of the detection element section (for this memory see Figure 3, noting therein element 48b, “MEM.” col. 6:29-33; Figure 5 and col. 7:11-14); and
an internal resistance detection section for detecting the internal resistance between the pair of electrodes (this internal resistance detection section is implied by col. 7:38-39 and col. 8:17).
Yamashita, though, does not disclose “wherein the gas sensor has a memory in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which allows setting a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, . . .” 
	Araya discloses a solid electrolyte gas sensor comprising an information code in which inherent characteristic information is recorded, the inherent characteristic 24) for reading the information code.  
See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015], [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and an information code reader as taught by Araya for the gas sensor of Yamashita because as taught by Araya 
	
    PNG
    media_image13.png
    171
    449
    media_image13.png
    Greyscale


          
    PNG
    media_image14.png
    266
    468
    media_image14.png
    Greyscale


As for the detection element section allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of 
		
    PNG
    media_image15.png
    123
    467
    media_image15.png
    Greyscale

That is, Arya discloses that resistance information about the sensor may be stored in the information code.  
As for the inherent characteristic information being information specific to the detection element section and which specifies a relation between a temperature and an internal resistance of the detection element section, such information is implicitly disclosed by Yamashita Figure 5. As for the  inherent characteristic information allowing setting a relational expression based on the relation between the temperature and the internal resistance of the detection element section….”, it is clear what patentable weight, if any, this “property” of the information has on the structure or composition of the gas sensor   In any event, as best understood by the Examiner this property of the inherent characteristic recorded information is just the ability of this information about the sensor temperature versus internal resistance relationship to be linearized so that when plotted the relation will form a line as in Applicant’s Figure 5.  As acknowledged by Applicant the recorded inherent characteristic information, which is the same type as in Yamashita, information about the relation between sensor resistance and temperature, conforms to 
    PNG
    media_image17.png
    406
    667
    media_image17.png
    Greyscale

 Moreover, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to linearize the inherent characteristic information, because  

    PNG
    media_image16.png
    185
    468
    media_image16.png
    Greyscale

(see Horwat).

Addressing claim 8, Yamashita discloses a method for manufacturing a gas sensor (see the Abstract) including at least a detection element section (32; col. 4:27) and a heater (33;col. 4:28) for heating the detection element section (Figure 2), the detection element section including one or more cells each having a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body (Figure 2 and col. 4:35-40), the method comprising: 
a measuring step of measuring a first temperature which is a temperature of the detection element section when the detection element section has a first internal resistance and a second temperature which is a temperature of the detection element section when the detection element section has a second internal resistance different from the first internal resistance (for this measuring step consider Yamashita Figure 6, which shows a plot of internal resistance of the detection element section versus temperature of the detection element section. One of ordinary skill in the art at the time of the effective filing date of the application would recognize that the curved line in the plot is the result of best-fitting a line to a number of measurement data points.  The 
Yamashita, though, does not disclose “a recording step of recording inherent characteristic information in an information code integrated with the gas sensor or an information code provided separately from the gas sensor based on the first and second temperatures measured by the measurement step, the inherent characteristic information being information specific to the gas sensor and which specifies a relation between a temperature and an internal resistance of the detection element section and allows setting a relational expression based on the relation between the temperature and the internal resistance of the detection element section.”
Araya discloses a solid electrolyte gas sensor comprising an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section, and the gas sensor also including an information code reader (24) for reading the information code.  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015], [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and an information code reader as taught by Araya for the gas sensor of Yamashita because as taught by Araya 

    PNG
    media_image13.png
    171
    449
    media_image13.png
    Greyscale


          
    PNG
    media_image14.png
    266
    468
    media_image14.png
    Greyscale



	As for the information code allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so set the information code because as already discussed Yamashita already implicitly discloses storing such a relation (Figure 5) and, moreover, Araya states,
		
    PNG
    media_image15.png
    123
    467
    media_image15.png
    Greyscale


As for the information code also allowing setting a relational expression based on the relation between the temperature and the internal resistance of the detection element section, it is clear what patentable weight, if any, this “property” of the information has on the structure or composition of the gas sensor   In any event, as best understood by the Examiner this property of the inherent characteristic recorded information is just the ability of this information about the sensor temperature versus internal resistance relationship to be linearized so that when plotted the relation will form a line as in Applicant’s 
Figure 5.  As acknowledged by Applicant the recorded inherent characteristic information, which is the same type as in Yamashita, information about the relation between sensor resistance and temperature, conforms to the Arrhenius equation (see originally filed specification paragraph [0101], which is on page 28.  Note that the Examiner is only turning to Applicant’s specification to show a property of the inherent characteristic information.).   As shown by shown by Wolframs Demonstration Project data that conform 
    PNG
    media_image17.png
    406
    667
    media_image17.png
    Greyscale

 Moreover, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to linearize the inherent characteristic information, because  

    PNG
    media_image16.png
    185
    468
    media_image16.png
    Greyscale

(see Horwat).

 Addressing claim 9, for the additional limitation of this claim see in Araya 



Addressing claim 10, Yamashita discloses a temperature control system for a gas sensor (see the Abstract) comprising:
a gas sensor (26; Figure 2 and col. 4:7-9),
a temperature control apparatus (see the Abstract),
the gas sensor comprising:
a detection element section (32; col. 4:27) including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 
(Figure 2 and col. 4:35-40);
a heater (33;col. 4:28) for heating the detection element section (Figure 2), 
wherein the temperature control apparatus comprises: 
a memory configured to store a relational expression which represents a relation between the temperature and internal resistance of the detection element section (for this memory see Figure 3, noting therein element 48b, “MEM.” col. 6:29-33; Figure 5 and col. 7:11-14); 
a processor configured to detect the internal resistance between the pair of electrodes (for this processor see Figure 2, noting therein element 48a, “CPU”; col. 6:29-33; col. 7:38-39 and col. 8:17); and 
the processor also for controlling energization of the heater based on the relational expression and the internal resistance detected by the processor (this energization control section is implied by col. 8:3-24).
is set based on the inherent characteristic information; . . . .[italicizing by the Examiner]”
Araya discloses a solid electrolyte gas sensor comprising an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section, and the gas sensor also including an information code reader (24) for reading the information code.  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015], [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and an information code reader as taught by Araya for the gas sensor of Yamashita because as taught by Araya 

    PNG
    media_image13.png
    171
    449
    media_image13.png
    Greyscale


          
    PNG
    media_image14.png
    266
    468
    media_image14.png
    Greyscale


	As for the information code allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to  so configure the information code because as already discussed Yamashita already implicitly discloses storing such a relation and, moreover, Araya states,
		
    PNG
    media_image15.png
    123
    467
    media_image15.png
    Greyscale



That is, Arya discloses that resistance information about the sensor may be stored in the information code.  
	Yamashita as modified by Araya, though, does not appear to have the processor be configured to “set the relational expression based on the relation between the temperature and the internal resistance of the detection element section specified by the inherent characteristic information…”  As best understood by the Examiner this function of the processor is to transform the inherent characteristic information of the relation between sensor internal resistance and temperature, which would appear as in Yamashita Figure 5, into a relation expression  that when plotted would appear as in Applicant’s Figure 5; that is, linearize the inherent characteristic information, which as acknowledged by Applicant conforms to the Arrhenius equation (see originally filed specification paragraph [0101], which is on page 28.  Note that the Examiner is only turning to Applicant’s specification to show a property of the inherent characteristic information.).     
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor be configured to “set the relational expression based on the relation between the temperature and the internal resistance of the detection element section specified by the inherent characteristic information…” that is, linearize the inherent characteristic information, because (1) in general it is known to linearize data sets because 

    PNG
    media_image16.png
    185
    468
    media_image16.png
    Greyscale

(see Horwat), and (2)
as shown Wolframs Demonstration Project it is known in particular to linearize inherent characteristic information that obeys the Arrhenius equation so that different views of the data may be obtained:

    PNG
    media_image17.png
    406
    667
    media_image17.png
    Greyscale

 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Araya  as applied to claims 1-3 and 5-10 above, and further in view of Setsuhiro Shimomoura US 4,609,453 (hereafter “Shimomura”).

Addressing claim 4, Yamashita as modified by Araya does not specifically disclose that “the relational expression is a mathematical equation represented by an equation Ln(Rpvs) = a x (1/T) + b, where Rpvs represents the internal resistance of the detection element section, T represents the temperature of the detection element section, and a and b are constants, and the inherent characteristic information is information which specifies at least values of the constants a and b.”  However, that the relational expression would be represented by the stated equation would be expected by one of ordinary skill in the art at the time of the effective filing date of the application because as stated by Shimomoura 

    PNG
    media_image20.png
    194
    456
    media_image20.png
    Greyscale


See Shimomoura col. 6:13-22.  Furthermore, based on the following from Wolframs Demonstration Project

    PNG
    media_image17.png
    406
    667
    media_image17.png
    Greyscale





one of ordinary skill in the art would expect Shimomoura equation (10), when plotted,  to strongly resemble the form of the curve in Yamashita Figure 5.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             January 3, 2022